DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler Del Rosario on 26 April 2021.
The application has been amended as follows: 
Claim 1, line 4, Following “50°” Insert --between a surface formed by extending the shoulder to a side of the body and the body,--
Cancel Claims 13-19 and 21.
Reasons for Allowance
Claims 1, 2, 5, and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious the claimed invention. 
Searching by the Examiner yielded prior art as cited below:
As indicated in Applicant’s Remarks on 9 April 2021, previously cited Matsuo discloses embossing a neck portion (2104). However, the neck portion of Matsuo has a very small angle while the shoulder portion (2102) appears to have the claimed angle.  However, in order to emboss the shoulder portion (2102), the diameter and angle of the roll would have to increase. However, by increasing the 
Therefore, Matsuo and Hanbusa alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799